DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/2020 is being considered by the examiner.
Response to Amendment
The objection to “and/or” in claim 10 is withdrawn, but an indefiniteness rejection has been added.
The 112(b) rejection of claim 6 is withdrawn.
The 112(b) rejection of claim 15 is withdrawn.
Response to Arguments
Examiner’s note: the inclusion of options in a claim allow for prior art to be applied to a single interpretation and comprise a valid rejection. As an example in the instant case, claim 10 has multiple options (e.g. “during or after application”, “relative to a component or to at least one component region”, etc) and prior art that satisfies a single option (e.g. Flauss’ teachings of inspecting the flange during installation) is sufficient to reject the claim.
Applicant’s arguments, see #2 on page 8, filed 12/17/2021, with respect to the rejection of claim 1 under Flauss have been fully considered and are persuasive as Flauss does not teach an adhesively bonded seal. Therefore, the rejection has been 
Applicant’s argument filed 12/17/2021 have been fully considered but they are not persuasive.
Regarding the differences enumerated on pages 8-9, examiner’s position is:
1) The claims do not prohibit the inclusion of a flange.
2) Flauss admittedly does not adhesively bond the seal, but the claims do not specify checking the seal after application (“during or after application”) and Flauss teaches sensing during application (claim 1 “measured directly before pressing” which Examiner considers as during application).
3) Sensing the position of the seal is not mandated by the claims (“senses the seal and/or the component or the at least one component region”).
4) Flauss teaches finding the position immediately before installation (claim 1), and Examiner’s position is that knowing precisely where one put it is not patentably different from knowing where it is.
5) Flauss discloses the invention as claimed (one or two sensors). The fact that it discloses additional structure not claimed is irrelevant.
6) The instant application does not mandate after-installation sensing (“during or after application”).
7) On Figure 3, element 4 is the seal, and a detailed figure description is on page 6 of the 12-page NPL attached to the previous office action. It’s admittedly not a good scan, so if one goes to patents.google.com and searches for “wo1999015353” a better copy is available.
Regarding applicant’s arguments on page 10 that Flauss does not consider the problem of sensing the position of the seal relative to the component, examiner’s position is that such a limitation does not appear in the claims.
Regarding applicant’s arguments on page 10 that Flauss cannot be used for car production lines, examiner’s position is that Flauss teaches use in motor vehicle (claim 1). Industrial application beyond the scope described in the claims does not invalidate the application of Flauss to the claims.
Regarding applicant’s argument on page 10 that Woodworth is not relevant, examiner’s position is that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See MPEP 2141.01(a) and 2145(IX). In this case, Woodworth is directed to optically measuring a series of objects that are moving relative to a sensor. As such, one investigating how to better optically study a stationary object while moving would notice the teachings of Woodworth.
Regarding applicant’s argument on pages 10-11 that Woodworth would not solve the problem of relative motion, examiner’s position is that such a limitation does not appear in the claims.
Regarding applicant’s argument on page 11 that Woodworth is not combinable with the instant invention, examiner’s position is that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See MPEP 2145(III). In this case it would have been obvious to one of ordinary skill in the art at the time of invention to use distance measurement and triangulation techniques, in order to better study the object.
Regarding the Legal aspects on pages 11-13 and argument of inoperability, examiner’s position is that modifying how the sensors work (i.e. distance measurement sensors and using triangulation) would not render the invention of Flauss inoperable.
Regarding applicant’s argument on page 13 that Woodworth must be considered as a whole, examiner’s position is that Woodworth is relevant to the invention of Flauss (as argued above) and does not teach away from the operation of the invention of Flauss. If applicant has found teachings of Woodworth that contraindicate the operation of Flauss, a specific citation is requested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “and/or” in claim 10 renders the claim indefinite because it is impossible specifically determine what is being sensed. The claim states ‘the one sensor or two sensors sensing (A) the seal and/or (B) the component or (C) the component region’. This could be interpreted as sensing A, B or C alone [‘sensing A or B or C’], A with B [‘sensing A and (B or C)’], or A with C [‘sensing A and (B or C)’]. As such, the claim is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flauss et al (WO1999015353A1) in view of Kruschwitz (United States Patent 4614347) hereafter referred to as “FK”.
As to claim 10, Flauss teaches a device for performing the method for automated position sensing of a circumferential or sectionally running seal (Figure 1, element 4) by means of 
 	one sensor or two sensors (Figure 3, elements 20-22) relative to a component or to at least one component region during or after application of the seal (claim 1 “measured directly before pressing”),
 	wherein the one sensor or the two sensors are arranged such that a main sensing direction of the one sensor or the two sensors is oriented to be perpendicular to the running direction of the seal or of the component or of the at least one component region or to deviate from it at an angle of up to 45 degrees (Figure 3 has sensors 20 & 21 perpendicular to the running direction (which is vertical out of the page)) and 
 	via the one sensor or the two sensors with a sensing range senses the seal and/or the component or the at least one component region (Abstract, “determine in advance the position and shape of the flange”).
 	Flauss does not teach an adhesively bonded seal. However, it is known in the art as taught by Kruschwitz. Kruschwitz teaches an adhesively bonded seal (Figure 2, element 26). It would have been obvious to one of ordinary skill in the art at the time of filing to have an adhesively bonded seal, in order to improve the attachment.
As to claim 11, FK teaches everything claimed, as applied above in claim 10, in addition Flauss teaches that with two sensors, the respective sensing ranges of the two sensors are arranged in one plane (Figure 3, sensors 20 & 21 are coplanar).
As to claim 12, FK teaches everything claimed, as applied above in claim 10, in addition Flauss teaches that with two sensors, the sensors are arranged in an offset manner along the running direction of the seal or of the component or of the at least one component region (Figure 2, sensors 20/21 are offset along the line of element 3 (the flange) with respect to sensor 22).
As to claim 13, FK teaches everything claimed, as applied above in claim 10, in addition Flauss teaches that with two sensors, the two sensors are laterally offset relative to each other (Figure 2, sensors 20 and 21).
As to claim 14, FK teaches everything claimed, as applied above in claim 10, in addition Flauss teaches that with two sensors, the main sensing directions or the sensing ranges of the two sensors are oriented parallel or at an angle of 1 to 90 degrees, preferably 50 to 70 degrees, relative to each other (Figure 3, sensors 21 and 22 are perpendicular).
As to claim 15, FK teaches everything claimed, as applied above in claim 10, in addition Flauss teaches that the sensor or the two sensors are oriented towards at least one dimensionally stable region of the seal and/or towards spatial and/or planar features of the component or of the least one component region (Figure 3, the sensors are directed to the place where the seal is to be applied, see also the Abstract).
As to claim 16, FK teaches everything claimed, as applied above in claim 10, in addition Flauss teaches that the sensors are movable in place or around the component or the least one component region (Figure 2, unit 1 holds the sensors 20-22 and moves along the flange (WO document page 7, the first three paragraphs after the description of the Figures, also shown in the English copy from Google Patents, page 6).
As to claim 17, FK teaches everything claimed, as applied above in claim 10, in addition Flauss teaches that the sensing ranges of at least two sensors overlap or overlie each other.
As to claim 1, the method would flow from the apparatus of claim 10.
As to claim 2, the method would flow from the apparatus of claim 10. Examiner’s position is that the orientation claimed in claim 10 indicates the relative geometries of the elements is known.
As to claims 3-4, the method would flow from the apparatus of claim 10. Examiner’s position is that the relative orientation of claim 10 is a spatial feature, as is location.
As to claim 5, the method would flow from the apparatus of claim 15. Examiner’s position is that the mounting flange is inherently stable.
As to claim 6, the method would flow from the apparatus of claim 10. Examiner refers applicant to the Google Translate document, page 2, where the last two paragraphs teach compressing the seal and influencing the seal profile.
As to claim 7, the method would flow from the apparatus of claim 10. Examiner refers applicant to the Google Translate document, page 7, where the last paragraph teaches continuous scanning similar to the simultaneous scanning in applicant’s specification paragraph 15 (United States Patent Application Publication number).
Claims  8-9 are rejected under 35 U.S.C. 103 as being unpatentable over FK, further in view of Woodworth (United States Patent 5699161).
As to claim 8, FK teaches everything claimed, as applied above in claim 1, with the exception of position sensing is performed as a distance measurement. However, it is known in the art as taught by Woodworth. Woodworth teaches position sensing is performed as a distance measurement (Abstract “range finders”). It would have been obvious to one of ordinary skill in the art at the time of filing to have position sensing is performed as a distance measurement, in order to m9ore easily calculate relative positions.
As to claim 9, FK teaches everything claimed, as applied above in claim 1, with the exception of position sensing is performed using a triangulation method. However, it is known in the art as taught by Woodworth. Woodworth teaches position sensing is performed using a triangulation method (column 2, lines 38-64). It would have been obvious to one of ordinary skill in the art at the time of filing to have the position sensing be performed using a triangulation method, in order to improve measurement accuracy.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/Shawn Decenzo/Primary Examiner, Art Unit 2877